NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



In the Interest of K.H., a child.  )
___________________________________)
                                   )
D.H.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                 Case No. 2D18-3057
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD           )
LITEM PROGRAM,                     )
                                   )
               Appellees.          )
___________________________________)

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Lee
County; Robert Branning, Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Laura J. Lee and Thomasina Moore,
Statewide Guardian Ad Litem Office,
Tallahassee, for Appellee Guardian Ad
Litem Program.



PER CURIAM.
           Affirmed.

KHOUZAM, SLEET, and SALARIO, JJ., Concur.




                                   -2-